UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T Quarterly REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1quarterly period ENDED MARCH 31, 2010 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-145871 PLATINUM STUDIOS, INC. (Name of registrant in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 20-5611551 (I.R.S. Employer Identification No.) 11400 W. Olympic Blvd., 14 th Floor, Los Angeles, CA 90064 (Address of principal executive offices) (Zip Code) Issuers telephone Number: (310) 807-8100 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrants common stock outstanding, as May 14, 2010 was 286,882,554. Platinum Studios, Inc. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 1 Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4: CONTROLS AND PROCEDURES PART II: OTHER INFORMATION Item 1 Legal Proceedings ITEM 1A : RISK FACTORS ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 DEFAULTS UPON SENIOR SECURITIES ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6: EXHIBITS SIGNATURES 2 PARTI – Financial Information ITEM 1. FINANCIAL STATEMENTS PLATINUM STUDIOS, INC CONSOLIDATED BALANCE SHEETS The accompanying footnotes are an integral part of these consolidated financial statements. F-1 PLATINUM STUDIOS, INC CONSOLIDATED BALANCE SHEETS (continued) The accompanying footnotes are an integral part of these consolidated financial statements. F-2 PLATINUM STUDIOS, INC.
